Case 1:20-cv-21553-MGC Document 343 Entered on FLSD Docket 09/11/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

           Petitioners-Plaintiffs, on behalf of
           themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ______________________________________/

                                      NOTICE OF HEARING

           PETITIONERS-PLAINTIFFS hereby give notice that a hearing on discovery matters
   is to be held before the Honorable Jonathan Goodman, United States Magistrate Judge, at
   4:30 p.m. on Wednesday, September 16, 2020. The hearing will be conducted virtually via
   Zoom, and the Court will provide connection information in advance of the hearing.
           Pursuant to the Court’s Discovery Procedures Order [ECF 11; Attachment F], the
   following matters are to be heard:
        1. Respondents-Defendants’ invocation of the deliberative processes privilege, and
           Petitioners-Plaintiffs’ contention that this privilege is inapplicable to this lawsuit
           because at least one of Petitioners-Plaintiffs’ causes of action turns on governmental
           decision-making processes and Respondents-Defendants have contended that
           Petitioners-Plaintiffs bear the burden at trial to prove Respondents-Defendants’
           subjective intent;
        2. Respondents-Defendants’ invocation of the law enforcement privilege, and
           Petitioners-Plaintiffs’ position that Respondents-Defendants have systematically failed
           to provide sufficient information to justify each invocation of this privilege, including
           the identity of the law enforcement agency at issue, a declaration from the head of that
           agency invoking the law enforcement privilege for that information, and a description
           of the sort of information withheld in each instance; and
Case 1:20-cv-21553-MGC Document 343 Entered on FLSD Docket 09/11/2020 Page 2 of 4



     3. Respondents-Defendants’ use of the “Confidential” designation under the Stipulated
        Protective Order [ECF 146], and Petitioners-Plaintiffs’ contention that Respondents-
        Defendants have violated the Court’s prohibition against mass, indiscriminate or
        routinized designations; and
     4. Petitioners-Plaintiffs’ request to schedule a 30(b)(6), and Respondents-Defendants’
        failure to either provide available deposition dates or designate witness.
                                                   Respectfully Submitted,
                                                   /s/ Scott M. Edson
                                                   Scott M. Edson, Esq.
                                                   Florida Bar No. 17258
                                                   KING & SPALDING LLP
                                                   1700 Pennsylvania Avenue NW, STE 200
                                                   Washington, DC 20006-4707
                                                   Telephone: (202) 737-0500
                                                   Facsimile: (202) 626-3737
                                                   sedson@kslaw.com

                                                Counsel for Petitioners-Plaintiffs




                                               2
Case 1:20-cv-21553-MGC Document 343 Entered on FLSD Docket 09/11/2020 Page 3 of 4



                              CERTIFICATE OF CONFERENCE
          Pursuant to Local Rule 7.1(a)(3) and the Court’s Discovery Procedures Order [ECF
   11; Attachment F], I hereby certify that counsel for Petitioners-Plaintiffs have conferred with
   counsel for Defendants-Respondents (including both via email and in a telephonic conference
   held on September 1, 2020) in a good faith effort to resolve the issues raised in this Notice of
   Hearing and have been unable to do so.

                                                      /s/ Scott M. Edson
                                                      Scott M. Edson




                                                  3
Case 1:20-cv-21553-MGC Document 343 Entered on FLSD Docket 09/11/2020 Page 4 of 4



                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 11th day of September, 2020, I electronically filed the

   foregoing with the Clerk of Court using the CM/ECF system, which will then send a

   notification of such filing (NEF) to all counsel of record.

                                                       /s/ Scott M. Edson___________
                                                       Scott M. Edson, Esq.
                                                       Florida Bar No. 17258
                                                       KING & SPALDING LLP
                                                       1700 Pennsylvania Avenue NW, STE 200
                                                       Washington, DC 20006-4707
                                                       Telephone: (202) 737-0500
                                                       Facsimile: (202) 626-3737
                                                       sedson@kslaw.com

                                                       Attorney for Petitioners-Plaintiffs




                                                  4
